Citation Nr: 1825764	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1988 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  After receiving adequate notice, the Veteran did not appear for his hearing before the Board.  Thus, his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (e) (2017).

The Veteran's claim of service connection for PTSD has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran reports that he has current psychiatric symptoms including depression, social anxiety, sleeping problems, decreased energy, poor memory and flashbacks related to an in-service sexual assault that occurred in 1988.  The RO noted that the Veteran's service personnel records showed an increase in alcohol use and incidents of counseling statements being issued after the reported assault occurred.  Thus, the RO determined that there was sufficient evidence of record to corroborate that the reported in-service assault occurred.  The issue is whether the Veteran has a current psychiatric disorder that is related to the in-service sexual assault.

The Board finds that remand is necessary to obtain a new VA examination and medical opinion.  A March 2014 VA examiner opined that the Veteran did not have a diagnosis of PTSD or any other psychiatric disorder other than alcohol use disorder.  The examiner noted that the Veteran's service treatment records did not show markers to support his report of a sexual trauma during service, and based his opinion in part on this finding.  However, as noted above, the RO has already conceded that there is sufficient evidence to corroborate the reported in-service sexual assault.  Additionally, the Board notes that the Veteran reported feeling depressed and anxious in service, and these in-service symptoms were not addressed by the examiner.  Thus, the Veteran should be provided with a new VA examination to determine whether he has a current psychiatric disability other than alcohol use disorder that is related to his established in-service sexual assault.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any medical records he would like considered in connection with his appeal and take steps to obtain any identified records.  

2.  Schedule the Veteran for an appropriate VA examination to address the current nature and etiology of any psychiatric disorder found to be present.  

After a review of the claims file, the examiner should:

(a) Identify any psychiatric disorder found to be present, and 

(b) State whether it is at least as likely as not that any currently diagnosed psychiatric disorder had its onset in service or is otherwise related to an event, injury or disease incurred in service, including the Veteran's reported sexual assault.  

In reaching his or her conclusions, the VA examiner should accept as fact that the sexual assault reported by the Veteran occurred during service.  The examiner should also specifically consider and address the January 1989 service treatment record noting the Veteran's reports of feeling anxious and depressed during service.  

3.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




